                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                             )
                                                   )
CARLOS ANTHONY JONES                               )      Case No. 18-07640-MH3-13
STEPHANIE DARLENE JONES                            )      Chapter 13
                                                   )      Judge Harrison
         Debtors.                                  )

THE DEADLINE FOR FILING A TIMELY RESPONSE IS:                July 22, 2019
IF A RESPONSE IS TIMELY FILED THE HEARING DATE WILL BE: July 31, 2019 at 8:30 am
Customs House, Courtroom 1, 701 Broadway, 2nd Fl, Nashville, TN, 37203

 TRUSTEE'S NOTICE OF MOTION TO DISALLOW IN PART CLAIM OF CHALET SERIES
 III TRUST (PAYEE SERVIS ONE, INC., DBA BSI FINANCIAL SERVICES) (COURT CLAIM
 18), REQUEST FOR RELIEF UNDER RULE 3001(c)(2)(D), AND REQUEST TO DETERMINE
                  AMOUNT NECESSARY TO CURE THE DEFAULT

         Henry E. Hildebrand, III, Chapter 13 Trustee, has asked the court for the following relief: Motion
to Disallow in part the Claim of Chalet Series III Trust (Payee Servis One, Inc., dba BSI Financial Services)
(Court claim 18), Request for Relief under Rule 3001(c)(2)(D), and Request to Determine Amount
Necessary to cure the default

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion
by entering the attached order, or if you want the court to consider your views on the motion, then on or
before the response date stated above, you or your attorney must:

    1. File with the court your response or objection explaining your position. Please note: the Bankruptcy
       Court for the Middle District of Tennessee requires electronic filing. Any response or objection
       you wish to file must be submitted electronically. To file electronically, you or your attorney must
       go to the court website and follow the instructions at: <https://ecf.tnmb.uscourts.gov>.

         If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736 5584.
         You may also visit the Bankruptcy Court in person at: 701 Broadway, 1st Floor, Nashville, TN
         (Monday - Friday, 8:00 A.M. - 4:00 P.M.).

    2. Your response must state the deadline for filing responses, the date of the scheduled hearing and
       the motion to which you are responding.

         If a response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may
check whether a timely response has been filed by viewing the case on the Court’s website at
<https://ecf.tnmb.uscourts.gov>.

         If you or your attorney does not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter the attached order granting that relief.

                                                       /s/ James M. Davis
                                                       James M. Davis, Counsel to the Chapter 13 Trustee




Case 3:18-bk-07640          Doc 66      Filed 06/21/19 Entered 06/21/19 12:11:36                   Desc Main
                                        Document     Page 1 of 4
                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                            )
                                                  )
CARLOS ANTHONY JONES                              )      Case No. 18-07640-MH3-13
STEPHANIE DARLENE JONES                           )      Chapter 13
                                                  )      Judge Harrison
         Debtors.                                 )

MOTION TO DISALLOW IN PART THE CLAIM OF CHALET SERIES III TRUST (PAYEE SERVIS
  ONE, INC., DBA BSI FINANCIAL SERVICES) (COURT CLAIM 18), REQUEST FOR RELIEF
  UNDER RULE 3001(C)(2)(D), AND REQUEST TO DETERMINE AMOUNT NECESSARY TO
                               CURE THE DEFAULT

        Henry E. Hildebrand, III, Chapter 13 Trustee, by and through counsel, respectfully requests that
the Court disallow in part the claim of Chalet Series III Trust (Payee Servis One, Inc., dba BSI Financial
Services) (Court claim 18), requests that the Court grant relief under Rule 3001(c)(2)(D), and requests that
the Court determine the amount necessary to cure the default on the claim.

       The proof of claim asserts a security interest in the debtors’ principal residence but fails to provide
information in accordance with Rule 3001(c), as follows:
        The loan history on Form 410A does not begin with the first date of default.
        The escrow statement provided with the proof of claim was not prepared as of the date of the
            petition.
         In the absence of any loan history—as required by Form 410A and Rule 3001(c)—showing
prepetition payments due and unpaid, the Trustee objects to the claimed arrearage and requests that the
Court determine that the amount necessary to cure the prepetition arrearage is $0.

        In addition to the relief requested above, the Trustee requests that the Court award any other relief
that the Court determines is appropriate, including but not limited to precluding the claimant from
presenting omitted information in any contested matter or adversary proceeding and awarding the Trustee
reasonable expenses and attorney’s fees.

        WHEREFORE, the premises considered, the Trustee requests that the Court disallow in part the
claim of Chalet Series III Trust (Payee Servis One, Inc., dba BSI Financial Services) (Court claim 18),
requests that the Court grant relief under Rule 3001(c)(2)(D), and requests that the Court disallow the
claimed prepetition arrearage and determine that the amount necessary to cure the prepetition arrearage is
$0.

                                                      Respectfully submitted,

                                                      /s/ James M. Davis
                                                      James M. Davis
                                                      Counsel to the Chapter 13 Trustee
                                                      P. O. Box 340019
                                                      Nashville, TN 37203-0019
                                                      615-244-1101; Fax 615-242-3241
                                                      www.ch13nsh.com
                                                      pleadings@ch13nsh.com



Case 3:18-bk-07640         Doc 66      Filed 06/21/19 Entered 06/21/19 12:11:36                  Desc Main
                                       Document     Page 2 of 4
                                      CERTIFICATE OF SERVICE

                 I, the undersigned, hereby certify that on June 21, 2019, true and correct copies of the
attached notice, motion, and proposed order were served in the following manner:

By Electronic Case Noticing to:
U.S. Trustee, 318 Customs House, 701 Broadway, Nashville, TN 37203

By U. S. Postal Service, postage prepaid to:
Carlos Anthony Jones, Stephanie Darlene Jones, 1703 Kendall Cove Ln, Mt. Juliet, TN 37122;
Clark & Washington, PC, 237 French Landing Dr, Nashville, TN 37228
Chalet Series III Trust, Attn: Officer, Managing or General Agent, 7114 E. Stetson Dr, Ste 250,
Scottsdale, AZ 85251;
Servis One, Inc., dba BSI Financial Services, c/o Incorp Services, Inc., 216 Centerview Dr, Ste 317,
Brentwood, TN 37027-3226;
Servis One, Inc., dba BSI Financial Services, Attn: Officer, Managing or General Agent, 7505 Irvine
Center Dr, Irvine, CA 92618


                                                      Respectfully submitted,

                                                      /s/ James M. Davis
                                                      James M. Davis
                                                      Counsel to the Chapter 13 Trustee




Case 3:18-bk-07640         Doc 66      Filed 06/21/19 Entered 06/21/19 12:11:36                  Desc Main
                                       Document     Page 3 of 4
                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                          )
                                                )
CARLOS ANTHONY JONES                            )      Case No. 18-07640-MH3-13
STEPHANIE DARLENE JONES                         )      Chapter 13
                                                )      Judge Harrison
         Debtors.                               )

                                              PROPOSED

ORDER DISALLOWING IN PART CLAIM OF CHALET SERIES III TRUST (PAYEE SERVIS
 ONE, INC., DBA BSI FINANCIAL SERVICES) (COURT CLAIM 18) AND DETERMINING
                  AMOUNT NECESSARY TO CURE THE DEFAULT

                 It appearing to the Court, based upon the request of the Trustee as indicated by his
electronic signature below, that the Trustee has filed a notice and motion seeking the disallowance in part
of the claim of Chalet Series III Trust (Payee Servis One, Inc., dba BSI Financial Services) (Court claim
18) and requesting that the Court determine the amount necessary to cure the default on the claim, and that
the Trustee has received no objection to the motion, it is, therefore,

                 ORDERED, the proof of claim does not provide the information required by Rule 3001(c),
including the following deficiencies:
         The claimant’s loan history on Form 410A does not begin with the first date of default.
         The escrow statement provided with the proof of claim was not prepared as of the date of the
            petition; it is further
                 ORDERED, in the absence of any loan history showing payment due and unpaid, the Court
determines that the amount necessary to cure the prepetition arrearage is $0 and disallows the claimed
amount; it is further

               ORDERED, this order shall not affect the “gap” arrearage for the postpetition,
preconfirmation period from December 2018 through February 2019, inclusive, currently calculated as
$4,313.37 based on the monthly payment stated on the filed proof of claim.

                                                 THIS ORDER WAS SIGNED AND ENTERED
                                                 ELECTRONICALLY AS INDICATED AT THE
                                                 TOP OF THE FIRST PAGE.
APPROVED BY:

/s/ James M. Davis
James M. Davis
Counsel to the Chapter 13 Trustee
P. O. Box 340019
Nashville, TN 37203-0019
615-244-1101; Fax 615-242-3241
pleadings@ch13nsh.com



Case 3:18-bk-07640         Doc 66     Filed 06/21/19 Entered 06/21/19 12:11:36                Desc Main
                                      Document     Page 4 of 4
